UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 6, 2014 MACKENZIE REALTY CAPITAL INC. (Exact name of registrant as specified in its charter) Maryland 000-55006 45-4355424 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 1640 School Street Moraga, California (Address of principal executive offices) (Zip Code) (925) 631-9100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. First Calendar Quarter 2014 Distribution The board of directors (the “Board”) of MacKenzie Realty Capital, Inc. (the “Company”) has authorized the Company to declare distributions for the First Calendar Quarter 2014 at the annual rate of 7% based upon the sale price of $10 per Share. Unless pro-rated due to closings during the quarter as described in the paragraph below, shareholders of record as of March 31, 2014, will receive a distribution equal to $0.175 per Share, and will be paid on or about May 9, 2014, in cash or reinvested in stock for those participating in the Company’s dividend reinvestment plan. The Board anticipates making future declared distributions, if any, on a similar schedule, within 45 days after the close of the previous fiscal quarter.The Board determined that the Company had sufficient retained earnings from 2013 and sufficient income from the First Calendar Quarter 2014 to support a dividend to Stockholders at the annualized rate of 7%, without distributing any original capital. For any Shares issued pursuant to a closing during the First Calendar Quarter 2014, distributions will be pro-rated based upon the “acceptance date” for such closings. Shares issued with an effective date of February 1, 2014, will receive $0.1167 per Share and shares issued with an effective date of March 1, 2014, will receive $0.0583 per Share. Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to items such as the timing of payment of distributions are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks described in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the year ended June 30, 2013, and its other filings with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACKENZIE REALTY CAPITAL, INC. (Registrant) Date: May 6, 2014 By: /s/ Robert Dixon Robert Dixon President
